DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 8, 9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitations of "a first light-emitting layer" and "a second light-emitting layer", as recited in claim 1, lines 6 and 7, is unclear as to whether said limitations are the same as or different from "a light-emitting layer", as recited in claim 1, line 4. For examination purposes, the examiner has interpreted these limitations to mean that "the light-emitting layer disposed in a first display element and the light-emitting layer disposed in a second display element …". Clarification is requested.
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The claimed limitation of "the light-emitting layer", as recited in claims 2 and 3, is unclear as to which light-emitting layer of which element(s): the first light emitting layer of the first display element, the second light emitting layer of the second display element, the light-emitting layer of each of the plurality of display elements and/or rest display elements among the plurality of display elements other than the first display element and the second display element applicant refers. For examination purposes, the examiner has interpreted these limitations to mean that "the light-emitting layer of each of the plurality of display elements". Clarification is requested. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 8 and 9, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (2015/0069361).
As for claim 1, Sato et al. show in Figs. 8, 15 (attached) and related text a display device comprising: 
a substrate 110 comprising a display area (area covered by 144) and a non-display area (area uncovered by 144); 
a plurality of display elements RGB disposed in the display area and comprising a pixel electrode 218, a common layer 132 ([0086], lines 11-13; [0073]-0075]), a light-emitting layer 230, and an opposite electrode 238; and 
a pixel defining layer 222 having an opening 122a exposing a central portion of the pixel electrode, wherein the common layer comprises a first region disposed between a first light-emitting layer disposed in a first display element R and a second light-emitting layer disposed in a second display element G adjacent to the first display element among the plurality of display elements (Fig. 9), and 
wherein an upper surface of the first region has protrusions 234 spaced apart from one another and a lower surface (arbitrarily chosen) 132-LS of the first region is substantially flat.

    PNG
    media_image1.png
    475
    839
    media_image1.png
    Greyscale


As for claim 2, Sato et al. show an upper surface of the light-emitting layer is parallel to an upper surface of the substrate (Fig. 15).

As for claim 3, Sato et al. show the light-emitting layer is disposed between the opposite electrode and the common layer and extends from the central portion of the pixel electrode to at least a portion of an inner surface of the opening (Fig. 15; [0073]-[0074]). 

As for claim 8, Sato et al. show in the first region, the common layer comprises a lower region 236 to which each of the protrusions are connected (Fig. 15).

As for claim 9, Sato et al. show at least one of the protrusions has a rectangular cross-sectional shape (Fig. 15).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (2015/0069361).
Sato et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except intervals at which the protrusions are spaced apart from one another are from 1 [Symbol font/0x6D]m to 30 [Symbol font/0x6D]m.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include intervals at which the protrusions being spaced apart from one another being from 1 [Symbol font/0x6D]m to 30 [Symbol font/0x6D]m, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (2015/0069361) in view of Shin et al. (2012/0319089)
Sato et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, including the common layer further comprising a second region in which the light-emitting layer overlaps the common layer (Fig. 15). 
Sato et al. do not disclose at least one of the first region and the second region is a hydrophobic region and the other is a hydrophilic region.
Shin et al. teach in Fig. 2A and related text at least one of the first region 212b/II and the second region 212a/I is a hydrophobic region and the other is a hydrophilic region ([0081]; [0129]).
Sato et al. and Shin et al. are analogous art because they are directed to a display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sato et al. with the specified feature(s) of Shin et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include at least one of the first region and the second region being a hydrophobic region and the other being a hydrophilic region, as taught by Shin et al., in Sato et al.'s device, in order to enhance resolution and contrast of the device.

Response to Arguments
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues that "SATO fails to disclose an upper surface of the first region which have protrusions spaced apart from one another and a lower surface of the first region which is substantially flat".
The examiner respectfully disagrees because SATO discloses in [0075] that "The upper portion 134 and the lower portion 136 are offset vertically from each other. Parts of the upper portion 134 and the lower portion 136 in the thickness direction thereof are continuous in the lateral direction" (emphasis added); also, SATO clearly shows in Fig. 15 (attached) the claim limitation of "an upper surface of the first region which have protrusions spaced apart from one another and a lower surface 132-1LS (top surface of 236) of the first region which is substantially flat", as recited in claim 1.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811